Case 1:20-cv-22051-XXXX Document 1-13 Entered on FLSD Docket 05/15/2020 Page 1 of 7




                           EXHIBIT 10
   Case 1:20-cv-22051-XXXX Document 1-13 Entered on FLSD Docket 05/15/2020 Page 2 of 7




US 7979070 – Claim 1              3GPP Specifications
An apparatus, comprising:         3GPP TS 24.301 v8.10.0.
                                  5.5.1.2.2 Attach procedure initiation
a user equipment, the user        …
equipment being configured to: The UE shall send the ATTACH REQUEST message together with a PDN CONNECTIVITY
                                  REQUEST message contained in the ESM message container information element to
send an attach request to a       request PDN connectivity.
network, wherein the attach       …
request is configured to trigger a In state EMM-DEREGISTERED, the UE initiates the attach procedure by sending an
create communication               ATTACH REQUEST message to the MME
connection default procedure
with a gateway device,            5.5.1.2.4 Attach accepted by the network
                                   If the attach request is accepted by the network, the MME shall send an ATTACH
                                   ACCEPT message to the UE and start timer T3450. The MME shall send the ATTACH
                                   ACCEPT message together with an ACTIVATE DEFAULT EPS BEARER CONTEXT
                                   REQUEST message contained in the ESM message container information element to
                                   activate the default bearer (see subclause 6.4.1).

                               6.4.1 Default EPS bearer context activation procedure
                               6.4.1.1 General
                                The purpose of the default bearer context activation procedure is to establish a
                                default EPS bearer context between the UE and the EPC. The default EPS bearer
                                context activation procedure is initiated by the network as a response to the PDN
                                CONNECTIVITY REQUEST message from the UE.

                               8.2.4 Attach request
                               8.2.4.1 Message definition
                               This message is sent by the UE to the network in order to perform an attach procedure.
                               See table 8.2.4.1.

                               Message type: ATTACH REQUEST
                               Significance: dual
                               Direction: UE to network

                               3GPP TS 23.401 v8.18.0
                               5.3.2.1 E-UTRAN Initial Attach




                                                          1
Case 1:20-cv-22051-XXXX Document 1-13 Entered on FLSD Docket 05/15/2020 Page 3 of 7




                    12) …
                    The new MME selects a Serving GW as described in clause 4.3.8.2 on Serving GW
                    selection function and allocates an EPS Bearer Identity for the Default Bearer
                    associated with the UE. Then it sends a Create Session Request (IMSI, MSISDN, MME
                    TEID for control plane, PDN GW address, PDN Address, APN, RAT type, Default EPS
                    Bearer QoS, PDN Type, APN-AMBR, EPS Bearer Identity, Protocol Configuration
                    Options, Handover Indication, ME Identity, User Location Information (ECGI), MS Info
                    Change Reporting support indication, Selection Mode, Charging Characteristics, Trace
                    Reference, Trace Type, Trigger Id, OMC Identity, Maximum APN Restriction, Dual
                    Address Bearer Flag, the Protocol Type over S5/S8) message to the selected Serving
                    GW.
                    …

                                               2
   Case 1:20-cv-22051-XXXX Document 1-13 Entered on FLSD Docket 05/15/2020 Page 4 of 7




                                  15) The P-GW creates a new entry in its EPS bearer context table and generates a
                                  Charging Id. The new entry allows the P-GW to route user plane PDUs between the S-
                                  GW and the packet data network, and to start charging. The way the P-GW handles
                                  Charging Characteristics that it may have received is defined in TS 32.251 [44].

                                  The PDN GW returns a Create Session Response (PDN GW Address for the user plane,
                                  PDN GW TEID of the user plane, PDN GW TEID of the control plane, PDN Type, PDN
                                  Address, EPS Bearer Identity, EPS Bearer QoS, Protocol Configuration Options, Charging
                                  Id, Prohibit Payload Compression, APN Restriction, Cause, MS Info Change Reporting
                                  Action (Start) (if the PDN GW decides to receive UE's location information during the
                                  session), APN-AMBR) message to the Serving GW. The PDN GW takes into account the
                                  received PDN type, the Dual Address Bearer Flag and the policies of operator when the
                                  PDN GW selects the PDN type to be used as follows. If the received PDN type is IPv4v6
                                  and both IPv4 and IPv6 addressing is possible in the PDN but the Dual Address Bearer
                                  Flag is not set, or only single IP version addressing for this APN is possible in the PDN,
                                  the PDN GW selects a single IP version (either IPv4 or IPv6).
receive a radio bearer            3GPP TS 23.401 v8.18.0.
establishment request, and
generate a bearer establishment
response.




                                   5.3.2.1 E-UTRAN Initial Attach
                                                              3
   Case 1:20-cv-22051-XXXX Document 1-13 Entered on FLSD Docket 05/15/2020 Page 5 of 7




                                 18. The eNodeB sends the RRC Connection Reconfiguration message including the EPS
                                 Radio Bearer Identity to the UE, and the Attach Accept message will be sent along to
                                 the UE.

                                 19. The UE sends the RRC Connection Reconfiguration Complete message to the
                                 eNodeB. For further details, see TS 36.331 [37].
                                 TS 36.331 v8.21.0


                                 5.3.5 RRC connection reconfiguration
                                 …
                                  The purpose of this procedure is to modify an RRC connection, e.g. to establish/
                                  modify/ release RBs, to perform handover, to setup/ modify/ release measurements.
                                  As part of the procedure, NAS dedicated information may be transferred from E-
                                  UTRAN to the UE.
 US 7979070 – Claim 2             3GPP Specifications
 An apparatus according to        On information and belief, the user equipment (UE) is a mobile station.
 claim 1, wherein the user
 equipment is a mobile station
 US 7979070 – Claim 5             3GPP Specifications
An apparatus comprising:         3GPP TS 24.301 v8.10.0.
                                 5.5.1.2.2 Attach procedure initiation
a user equipment, the user       …
equipment being configured to: The UE shall send the ATTACH REQUEST message together with a PDN CONNECTIVITY
                                 REQUEST message contained in the ESM message container information element to
send an attach request to attach request PDN connectivity.
the user equipment to a          …
network                          In state EMM-DEREGISTERED, the UE initiates the attach procedure by sending an
                                 ATTACH REQUEST message to the MME
                                 8.2.4 Attach request
                                 8.2.4.1 Message definition
                                 This message is sent by the UE to the network in order to perform an attach procedure.
                                 See table 8.2.4.1.
                                 Message type: ATTACH REQUEST
                                 Significance: dual
                                 Direction: UE to network

Wherein the attach request is 3GPP TS 24.301 v8.10.0.
configured to enable generation 6.4.1 Default EPS bearer context activation procedure
of a create default              6.4.1.1 General
communication connection         The purpose of the default bearer context activation procedure is to establish a default
request to retrieve default data EPS bearer context between the UE and the EPC. The default EPS bearer context
defining a packet data protocol, activation procedure is initiated by the network as a response to the PDN CONNECTIVITY
in responses to receiving the    REQUEST message from the UE.
attachment request and
activation of a packet data      5.5.1.2.2 Attach procedure initiation
protocol context using the       …
default data.                    The UE shall send the ATTACH REQUEST message together with a PDN CONNECTIVITY
                                 REQUEST message contained in the ESM message container information element to
                                 request PDN connectivity.


                                                             4
Case 1:20-cv-22051-XXXX Document 1-13 Entered on FLSD Docket 05/15/2020 Page 6 of 7




                    5.5.1.2.4 Attach accepted by the network
                    If the attach request is accepted by the network, the MME shall send an ATTACH ACCEPT
                    message to the UE and start timer T3450. The MME shall send the ATTACH ACCEPT
                    message together with an ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message
                    contained in the ESM message container information element to activate the default
                    bearer (see subclause 6.4.1).
                    3GPP TS 23.401 v8.18.0
                    5.3.2.1 E-UTRAN Initial Attach




                    12) …..
                    The new MME selects a Serving GW as described in clause 4.3.8.2 on Serving GW
                    selection function and allocates an EPS Bearer Identity for the Default Bearer associated
                    with the UE. Then it sends a Create Session Request (IMSI, MSISDN, MME TEID for
                    control plane, PDN GW address, PDN Address, APN, RAT type, Default EPS Bearer QoS,

                                                5
Case 1:20-cv-22051-XXXX Document 1-13 Entered on FLSD Docket 05/15/2020 Page 7 of 7




                    PDN Type, APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, Handover
                    Indication, ME Identity, User Location Information (ECGI), MS Info Change Reporting
                    support indication, Selection Mode, Charging Characteristics, Trace Reference, Trace
                    Type, Trigger Id, OMC Identity, Maximum APN Restriction, Dual Address Bearer Flag, the
                    Protocol Type over S5/S8) message to the selected Serving GW.
                    …

                    15) The P-GW creates a new entry in its EPS bearer context table and generates a
                    Charging Id. The new entry allows the P-GW to route user plane
                    PDUs between the S-GW and the packet data network, and to start charging. The way
                    the P-GW handles Charging Characteristics that it may have received is defined in TS
                    32.251 [44].
                    The PDN GW returns a Create Session Response (PDN GW Address for the user plane,
                    PDN GW TEID of the user plane, PDN GW TEID of the control plane, PDN Type, PDN
                    Address, EPS Bearer Identity, EPS Bearer QoS, Protocol Configuration Options, Charging
                    Id, Prohibit Payload Compression, APN Restriction, Cause, MS Info Change Reporting
                    Action (Start) (if the PDN GW decides to receive UE's location information during the
                    session), APN-AMBR) message to the Serving GW. The PDN GW takes into account the
                    received PDN type, the Dual Address Bearer Flag and the policies of operator when the
                    PDN GW selects the PDN type to be used as follows. If the received PDN type is IPv4v6
                    and both IPv4 and IPv6 addressing is possible in the PDN but the Dual Address Bearer
                    Flag is not set, or only single IP version addressing for this APN is possible in the PDN,
                    the PDN GW selects a single IP version (either IPv4 or IPv6).
                    ….




                                                6
